Citation Nr: 1202087	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-11 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS).  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to April 1983, from November 1990 to July 1991, and from May 2004 to November 2005.            

This case comes before the Board of Veterans Appeals (the Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  This case was later transferred to the VA RO in St. Petersburg, Florida.  In April 2010, the Board remanded this matter for additional medical inquiry.  


FINDING OF FACT

The evidence of record is in equipoise as to whether the claimed CFS was incurred by a period of active service.  


CONCLUSION OF LAW

Chronic fatigue syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The claim to service connection for CFS

The Veteran asserts that he incurred chronic fatigue syndrome as a result of his service in Southwest Asia during Operation Desert Storm in the early 1990s.  The RO denied the Veteran's claim in the June 2007 rating decision on appeal.  For the reasons set forth below, the Board disagrees with that decision.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d)  warrants a presumption of service-connection.  38 C.F.R. § 3.317(a). 

The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a). 

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a). 

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b). 

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(d). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  "A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  See Gilbert, supra.   

In this matter, the Board initially notes that the Veteran did not attend a VA compensation examination scheduled pursuant to the Board's April 2010 remand and attempt to determine the nature of the Veteran's fatigue disorder, if any.  The Veteran did report to two separate VA compensation examinations in September 2008, which addressed the issue on appeal.  Under 38 C.F.R. § 3.655, VA is directed to rate the original compensation claim based on the evidence of record.  See 38 U.S.C.A. § 5107(a) (claimant has responsibility to present and support a claim for VA benefits); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist in development of a claim is not "a one way street").  As such, the Board will decide this matter based on the evidence of record as it currently stands.  

The record demonstrates that the Veteran is a "Persian Gulf Veteran" - he served in the Southwest Asia theater of operations between January and June 1991.  38 C.F.R. § 3.317(d).  Moreover, the record demonstrates that the Veteran has fatigue-related symptoms.  VA treatment records dated between May 2006 and October 2010 note complaints and treatment for fatigue, as do two VA compensation examination reports dated in September 2008 and a private medical report dated in March 2008.  The Board also finds relevant a lay statement submitted into the record from the Veteran's spouse, who details the way in which the Veteran experiences chronic fatigue.    

As to whether the Veteran has a current illness - diagnosed or undiagnosed - that relates to service in Southwest Asia, the Board finds the evidence to be in equipoise.  

Certain evidence indicates that the Veteran does not have a current fatigue-related illness - diagnosed or undiagnosed.  One September 2008 VA examiner stated that it would be "mere speculation" to find the Veteran with a fatigue disorder as the Veteran experienced fatigue-related symptoms due to a service-connected psychiatric disorder.  A March 2008 private record also indicates ambivalence about whether the Veteran has such a disorder.  That examiner indicated that the Veteran met "several" of the criteria for CFS.  But he indicated that a diagnosis of CFS would not be warranted, noting that "symptoms of chronic fatigue syndrome overlap with depression[.]"  This evidence indicates that the Veteran's fatigue symptoms are not a separate disorder, but are symptoms from his psychiatric disorder.  

Other evidence indicates however that the Veteran does have a distinct fatigue illness.  The other September 2008 VA examiner - who examined the Veteran's psychiatric state - diagnosed the Veteran with CFS.  Moreover, the Veteran's treating VA physician stated in a September 2010 letter of record that the Veteran has CFS which "more than likely dates back to" service in Southwest Asia and is at least as likely as not related to service there.  Further, in treatment records dated until October 2010, this physician reiterated his opinion, stating "[c]hronic fatigue syndrome relating to Desert Storm."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

In sum, certain medical evidence indicates a lack of clarity regarding whether the Veteran has a diagnosable illness productive of fatigue, while other medical evidence indicates a diagnosable fatigue disorder, CFS, that is related to service.  Indeed, the evidence of record is in a state of equipoise.  As such, a reasonable doubt has been created in the record.  This is an appropriate case therefore in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra. 


ORDER

Entitlement to service connection for chronic fatigue syndrome is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


